         Case 2:20-cr-00036-DLC Document 26 Filed 12/04/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–36–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 JONATHAN WILHELM and APRIL
 WILHELM,

                       Defendants.


       Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea for both Jonathan Wilhelm and

April Wilhelm. (Docs. 22; 25.) Because the parties have filed no objections, they

are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court reviews Judge

DeSoto’s findings and recommendations for clear error. McDonnel Douglas Corp.

v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       The Wilhelms are charged with one count each of attempted income tax

evasion in violation of 26 U.S.C. § 7201. (Doc. 1.) Prior to their arraignments or

initial appearances, they moved this Court for an order “combining their November

                                           1
        Case 2:20-cr-00036-DLC Document 26 Filed 12/04/20 Page 2 of 3



19, 2020 initial appearances before Magistrate Judge DeSoto, with entry of pleas to

the charges against them.” (Doc. 13 at 2.) This Court construed the motion “as a

motion [for the Wilhelms] to enter a plea” and referred it to Judge Desoto. (Doc.

14.)

       Judge DeSoto recommends that this Court adjudge both Johnathan Wilhelm

and April Wilhelm guilty as to one count each of attempted income tax evasion in

violation of 26 U.S.C. § 7201, after they appeared before her pursuant to Rule 11

of the Federal Rules of Criminal Procedure. (Docs. 22; 25.) The Court finds no

clear error in Judge DeSoto’s findings and recommendations and will adopt them

in full. (Id.) As is the Court’s practice, any decision regarding acceptance of a

plea agreement will be deferred until sentencing.

       Accordingly, IT IS ORDERED that Judge DeSoto’s findings and

recommendations (Docs. 22; 25) are ADOPTED in full.

       IT IS FURTHER ORDERED that the Wilhelm’s motion (Doc. 13) is

GRANTED.

       IT IS FURTHER ORDERED that Johnathan Wilhelm and April Wilhelm

are adjudged guilty as charged in the Information (Docs. 1; 20; 23.)




                                          2
 Case 2:20-cr-00036-DLC Document 26 Filed 12/04/20 Page 3 of 3



DATED this 4th day of December, 2020.




                               3
